Case 1:18-cv-21365-KMW Document 294 Entered on FLSD Docket 09/04/2019 Page 1 of 2




                          UNITED STATES DISTRICT CO URT
                          SOUTHERN DISTRICT O F FLO RIDA
                          CASE NO .18-21365-C IV-W 1LLIAM S

  ST.LO UIS CO NDO M INIUM ASSO CIATION,INC.,

        Plaintiff,

  VS.

  ROCKHILL INSURA NCE COM PA NY,

        Defendant.
                                         /

                             AM ENDED FINAL JUDGM ENT

        THIS MATTER is before the Coud following a jury trialand the Coud's order
  grantingin pad and denying in partPlaintiff'smotionforjudgm entasa matterofIaw.(DE
  291).On August22,2019,the Coud granted Plaintiff's m otion to award pre-judgment
  interestand directed the Parties to subm itwithin five days ofthe ordera proposed final

  judgmentincorporating the pre-judgmentinterestatthe statutory rate authorized under
  Florida Iaw.(Id.).The Parties were also advised to include authority to suppod the
  appropriatedatethatthepre-judgmentinterestshallbegintoaccrue.OnAugust27,2019,
  Plaintiff submitted a proposed finaljudgment stating that pursuant to Fla. Stat. j
  627.70131(5)(a),pre-judgmentinterestshallbegin to accrue from September13,2017.
  (DE 293).To date,Defendanthas notsubmitted a proposed finaljudgmentormotion
  requesting an extension oftim e to do so.Accordingly,itis ORDERED AND A DJUDG ED

  thatthefinaljudgment(DE 269)isAMENDED AND ENTERED nuncpro tuncasfollows:
        Judgment is entered in favorofPlaintiffSt.Louis Condom inium Association,Inc.

  and against Defendant RockhillInsurance Com pany in the am ountof TW O M ILLION,

  THREE HUNDRED SIXTY-EIG HT THO USAND,THREE HUNDRED EIGHTY-THREE
Case 1:18-cv-21365-KMW Document 294 Entered on FLSD Docket 09/04/2019 Page 2 of 2




  DOLLARSAND SIXTY-SEVEN CENTS ($2,:68,38:.67),plusprejudgmentinterestfrom
  Septem ber13,2017 through June 13,2019 in the am ountofTW O HUNDRED,FORTY-

  THREE THOUSAND,SEVEN HUNDRED FIFTEEN DO LLARS A ND ELEVEN CENTS

  ($243,715.11),plus post-judgmentinterestatthe rate asprescribed by28 U.S.C.j 1961.
  Plaintiffshallalso recovera totalcostjudgmentofTW ENTY-FOUR THOUSAND,FIVE
  HUNDRED TW ENTY-FIVE DOLLARS AND SEVENTY-SEVEN CENTS ($24,525.77)
  subjectto interestatthe Iegally available rate as ofJune 13,2019.(DE 290).The Coud
  reservesjurisdictionto determine attorneys'fees upon thefiling ofa separate motion.
            DONE AND O RDERED in Cham bers in M iam i,Florida,thi    day ofSeptem ber,

  20 19 .




                                                KATHLE     .W ILLIAM S
                                                UNITED S ATES DISTRICT JUDGE
